 Case 2:20-cv-09696-AB-JPR Document 20 Filed 03/26/21 Page 1 of 1 Page ID #:217



1
                                                                                     JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10    SIMEON STEWART,                            Case No. CV 20-09696 AB (JPRx)
11                    Plaintiff,
12    v.                                         ORDER DISMISSING CIVIL ACTION
13
      FAITHFUL CENTRAL BIBLE
14    CHURCH, a California nonprofit
      corporation; and DOES 1 through 50,
15    inclusive,

16                    Defendants.
17
18         THE COURT has been advised that this action has been settled.
19         IT IS THEREFORE ORDERED that this action is hereby dismissed without
20   costs and without prejudice to the right, upon good cause shown within 45 days, to re-
21   open the action if settlement is not consummated. This Court retains full jurisdiction
22   over this action and this Order shall not prejudice any party to this action.
23
24   Dated: March 26, 2021            _______________________________________
25                                    ANDRÉ BIROTTE JR.
                                      UNITED STATES DISTRICT JUDGE
26
27
28
                                                1.
